DISSENTING OPINION
Donlon, Judge:
I do not concur with my colleagues. This action is not properly before us. These plaintiffs are clearly aggrieved, but their remedy is not in the relief their protests seek.
They have protested reliquidations by the collector of certain entries, without his complying with the final judgments of this court, entered October 9, 1947. I find no authority in law for reliquidation by a collector after determination by this court on protest, save only a reliquidation in compliance with the mandate of the final judgment of this court. The reliquidations now before us are void and, therefore, not protestable on the merits.
*352When Congress created this court and conferred on it exclusive jurisdiction in the litigation of tariff matters, and relegated importers of such merchandise to the process of this court for redress against unlawful acts of collectors, it is not to be supposed that Congress intended to permit importers to be harassed, as these plaintiffs have been, by administrative defiance of final judgments, in this case entered 8 years ago.
The judgments of October 9, 1947, stand. They are final. They should be obeyed, and thus far they have not been obeyed. The collector should comply with them forthwith or stand in contempt of this court.